DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                         Cross-Reference to Related Applications
2.   This application is a CON of PCT/CN2017/117333 12/20/2017. 
                                                             Oath/Declaration
3.   The oath/declaration filed on 06/18/2020 is acceptable.
                                                Information Disclosure Statement
4.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 06/18/2020.
                                                 Claim Rejections - 35 USC § 102
       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
      The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
       A person shall be entitled to a patent unless --
a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.    Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CHOUNG et al., hereafter “CHOUNG” (U.S. Publication No. 2018/0138441 A1).
    Regarding claim 1, CHOUNG disclose a resonant cavity structure of a pixel of an organic light emitting diode (OLED) display panel, comprising:
            a pixel define layer (PDL) (120, para [0060]) defining a groove (OP1, para [0060]) and comprising a side surface of the groove; 
            a resonant cavity defined in the groove (defined by 211/212/213 and 231/232/233); and
             a reflective film (130A, para [0118]) arranged in the groove (OP1) and covering the side surface of the groove (OP1) (e.g. Fig. 3. or 9).
    Regarding claim 3, CHOUNG discloses wherein the groove (OP1) has an inverted truncated cone shape, and the side surface of the groove (OP1) is a bevel which is inclined upwards and outwards (e.g. Fig. 3 or 9).
                                             Claim Rejections - 35 USC § 103
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the 

    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.    Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over CHOUNG in view of JEONG et al., hereafter “JEONG” (U.S. Publication No. 2018/0144950 A1).
      Regarding claim 2, CHOUNG discloses the features of the claimed invention as discussed above, but does not disclose wherein the PDL is made of photoresist.
     JEONG, however, discloses wherein the PDL (210) is made of photoresist (e.g. Fig. 3 and para [0106]).
      It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to use the material PDL layer teaching of JEONG with CHOUNG because such material substitution or replacement would have been considered a mere substitution of art-recognized equivalent values, i.e. to improve a surface property of the pixel electrode. MPEP 2144.06.
7.    Claims 9-10 and 17-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over CHOUNG in view of Lee et al., hereafter “Lee” (U.S. Publication No. 2016/0133674 A1).
      Regarding claim 9, CHOUNG discloses the features of the claimed invention as discussed above including further comprising: an anode layer (211/212/213) on which 
     Lee, however, discloses distance between the anode layer (210) and the cathode layer (250) is an optical path length of the resonant cavity (e.g. Fig. 2 and para [0007]).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of CHOUNG to provide distance between the anode layer and the cathode layer is an optical path length of the resonant cavity as taught by Lee for a purpose of improving the frontward color reproducibility and luminance of the OLED display.
     Regarding claim 10, CHOUNG and Lee (citations to CHOUNG unless otherwise noted) discloses wherein the anode layer (211/212/213) is made of a transparent organic material which has high work function and is at least made of indium tin oxide (ITO) (Fig. 3 or 9 and para [0065]).
     Regarding claims 17-18, CHOUNG and Lee (citations to CHOUNG unless otherwise noted) discloses wherein the cathode layer (231/232/233) is made of metal or alloy which has low work function, wherein the cathode layer (231/232/233) is made of at least one of aluminum (Al), Mg, Ag, and Mg-Ag) (e.g. Fig. 3 or 9 and para [0073]).
12 is rejected under 35 U.S.C. 103(a) as being unpatentable over CHOUNG and Lee in view of Katoh et al., hereafter “Katoh” (U.S. Publication No. 2011/0042664 A1).
      Regarding claim 12, CHOUNG and Lee discloses the features of the claimed invention as discussed above, but does not disclose wherein the hole layer is made of an aromatic amine fluorescent compound and is made of at least one of TPD and TDATA.
     Katoh, however, discloses the hole layer is made of an aromatic amine fluorescent compound and is made of at least one of TPD and TDATA (para [0140]).
      It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to use the hole layer teaching of Katoh with CHOUNG and Lee because such material substitution or replacement would have been considered a mere substitution of art-recognized equivalent values, i.e. to improve a performance of the resonant cavity structure. MPEP 2144.06.
9.    Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over CHOUNG and Lee in view of Koyama (U.S. Publication No. 2009/0102357 A1).
      Regarding claim 13, CHOUNG and Lee discloses the features of the claimed invention as discussed above, but does not disclose wherein the light-emitting layer is made of the same material as at least one of the electron layer and the hole layer.
     Koyama, however, discloses wherein the light-emitting layer (12) is made of the same material as at least one of the electron layer (11/13) and the hole layer (Fig. 4 and para [0004]).
.
10.    Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over CHOUNG and Lee in view of SHIRATORI (U.S. Publication No. 2015/0060835 A1).
      Regarding claim 14, CHOUNG and Lee discloses the features of the claimed invention as discussed above, but does not disclose wherein the light-emitting layer and at least one of the electron layer and the hole layer are made of at least one of Alq, Baq, and DPVB.
     SHIRATORI, however, discloses wherein the light-emitting layer (31) and at least one of the electron layer and the hole layer (33/34) are made of at least one of Alq, Baq, and DPVB (Fig. 4 and para [0049]).
      It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to use the light-emitting layer and at least one of the electron layer and the hole layer teaching of SHIRATORI with CHOUNG and Lee because such material substitution or replacement would have been considered a mere substitution of art-recognized equivalent values, i.e. to improve a performance of the resonant cavity structure. MPEP 2144.06.
11.    Claims 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over CHOUNG and Lee in view of Liu et al. (U.S. Patent No. 9,203,056 B1).
Regarding claim 15, CHOUNG and Lee discloses the features of the claimed invention as discussed above, but does not disclose wherein the electron layer is made of a fluorescent dye compound.
     Liu, however, discloses wherein the electron layer (ETM) is made of a fluorescent dye compound (Fig. 3 and col. 4 and lines 15-18).
      It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to use the wherein the electron layer teaching of Liu with CHOUNG and Lee because such material substitution or replacement would have been considered a mere substitution of art-recognized equivalent values, i.e. to improve a performance of the resonant cavity structure. MPEP 2144.06.
       Regarding claim 16, CHOUNG, Lee and Liu (citations to CHOUNG unless otherwise noted) discloses wherein the electron layer is made of at least one of Alq, Znq, Gaq, Bebq, Balq, DVPBi, ZnSPB, PBD, OXD, and BBOT (Fig. 4 and para [0049] in SHIRATORY).
12.    Claims 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over SAITO (U.S. Publication No. 2016/0155785 A1) in view of CHOUNG et al., hereafter “CHOUNG” (U.S. Publication No. 2018/0138441 A1).
      Regarding claim 19, SAITO discloses an organic light emitting diode (OLED) display panel, comprising: 
            a thin-film transistor (TFT) substrate (70); and
            a plurality of pixels arranged in array (4) on the TFT substrate (70), wherein each of the plurality of pixels (4) comprises a resonant cavity structure, and the resonant cavity structure comprises: a pixel define layer (PDL) (106, para [0041]) 
       SAITO discloses the features of the claimed invention as discussed above, but does not disclose a reflective film arranged in the groove and covering the side surface of the groove.
      CHOUNG, however, discloses a reflective film (130A, para [0118]) arranged in the groove (OP1) and covering the side surface of the groove (OP1) (e.g. Fig. 3. or 9).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of SAITO to provide a reflective film arranged in the groove and covering the side surface of the groove as taught by CHOUNG for a purpose of  preventing light incident to the display device 2 from being reflected by the wiring layer, and, as such, may prevent reflected light from being viewed from the outside.
       Regarding claim 20, SAITO and CHOUNG (citations to SAITO unless otherwise noted) discloses wherein the groove (opening between 106) has an inverted truncated cone shape, and the side surface of the groove is a bevel which is inclined upwards and outwards (e.g. Fig. 3).
                                                      Allowable Subject Matter
13.    The following is a statement of reason for the indication of allowable subject matter:
s 4-8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        None of the prior art of records disclose wherein a reflectance of the reflective film to light rays within a predetermined wavelength range is greater than a predetermined value, and a reflectance of the reflective film to light rays beyond the predetermined wavelength range is less than the predetermined value as cited in claim 4 and wherein the hole layer comprises: a cavity portion defined in the groove and covering a top surface of the anode layer and the reflective film; and an extension portion extending from the cavity portion and covering the PDL and part of a top surface of the PDL which is in contact with the extension portion as cited in claim 11.
        Claims 5-8 are directly or indirectly depend on claim 4, then, they also would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.                                                                
                                                            Conclusion
14.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 

/PHUC T DANG/Primary Examiner, Art Unit 2892